Citation Nr: 0904320	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-10 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 25, 1974, to 
November 29, 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which determined that new and material 
evidence had been received, but denied the underlying service 
connection claim on the merits.  

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  Service connection was previously denied for an acquired 
psychiatric disorder by a February 1992 rating decision.  The 
veteran was informed of that decision, including his right to 
appeal, and did not initiate a timely appeal.

3.  The evidence received since the last prior denial was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.

4.  The veteran failed to report without good cause for a VA 
medical examination scheduled in conjunction with his 
reopened claim.

5.  No competent medical evidence is of record which relates 
the veteran's current acquired psychiatric disorder to his 
military service.


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.326, 3.655 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) holding in Kent v. Nicholson, 20 Vet. App. 1 (2006) 
established significant requirements with respect to the 
content of the notice necessary for those cases involving the 
reopening of previously denied claims.  Specifically, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
However, for the reasons stated below the Board concludes 
that new and material evidence has been received to reopen 
the psychiatric disorder claim.  As such, there is no 
prejudice to the veteran based upon any notice deficiency 
regarding the new and material evidence aspect of this case.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

With respect to the underlying service connection claim, for 
the reasons stated below, the Board concludes this claim must 
be denied as a matter of law.  In VAOPGCPREC 5-2004 (July 23, 
2004) VA's Office of General Counsel held that the VCAA does 
not require either notice or assistance when the claim cannot 
be substantiated under the law or based on the application of 
the law to undisputed facts.  Similarly, the Court has held 
that the VCAA is not applicable to matters in which the law, 
and not the evidence, is dispositive.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).

The Board further notes that, even if the VCAA were 
applicable to the underlying service connection claim, the 
duties to assist and notify have been satisfied to the extent 
possible based upon the cooperation of the veteran.  For 
example, he was sent VCAA-compliant notice via letters dated 
in January 2005, March 2006, and June 2006.  Taken together, 
these letters informed the veteran of the evidence necessary 
to substantiate his current appellate claim, what information 
and evidence he must submit, and what information and 
evidence will be obtained by VA.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Further, the March 2006 letter 
contained the specific information regarding disability 
rating(s) and effective date(s) mandated by the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also  38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the appellant was notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board observes that all 
relevant medical records are in the claims file.  Nothing in 
the record indicates the veteran has identified the existence 
of any relevant evidence that has not been obtained or 
requested.  He has had the opportunity to present evidence 
and argument in support of his claim, and indicated on his 
March 2007 Substantive Appeal that he did not desire a Board 
hearing in conjunction with his appeal.  Moreover, as 
detailed below he was scheduled to undergo VA medical 
examinations in this case, but failed to report without good 
cause.  Consequently, the Board concludes that VA has 
fulfilled the duty to assist in this case, to the extent 
permitted by the cooperation of the veteran.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is 
not a "one-way street." If the veteran wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.).

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection was previously denied for an acquired 
psychiatric disorder by a February 1992 rating decision.  The 
veteran was informed of that decision, including his right to 
appeal, and did not initiate a timely appeal.  Specifically, 
he did not attempt to submit a Notice of Disagreement to that 
decision until August 2004, more than one year from the date 
of notification of that adverse decision.  See 38 C.F.R. 
§§ 20.200, 20.302.  Consequently, that decision became final.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. Part 3 (2008); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).

The evidence on file at the time of the February 1992 rating 
decision included the veteran's service treatment and 
personnel records.  In pertinent part, these records reflect 
that he was treated in November 1974 for complaints of 
nervousness and wanting out of the military.  A Report of 
Aptitude Board dated later that month noted he had reported 
to sick call on numerous occasions, and while no 
disqualifying physical symptoms were noted, he still 
complained of anxiety and inability to cope with his military 
service.  Further, it was stated that mental status 
examination revealed a somewhat anxious youth, who was well-
oriented and who exhibited no overt signs of psychosis, 
neurosis or suicidal ideation.  He was ultimately discharged 
as unsuitable for further training.

No competent medical evidence was of record at the time of 
the February 1992 rating decision which diagnosed the veteran 
with an acquired psychiatric disorder.  Moreover, the record 
reflects he failed to report for a VA medical examination 
regarding this case which was scheduled in December 1991.  

The February 1992 rating decision denied service connection 
for an acquired psychiatric disorder, finding that the 
evidence was insufficient to establish that the veteran 
incurred or aggravated such a disability during his brief 
period of active duty.

The evidence added to the record since the time of the last 
prior denial of February 1992 includes post-service medical 
records dated from 2001 to 2006.  In pertinent part, these 
records reflect the veteran has been diagnosed with an 
acquired psychiatric disorder, including findings of 
schizoaffective disorder.  As such, this evidence goes to the 
basis for the last prior denial.  Moreover, the evidence 
submitted to reopen a claim is presumed to be true for the 
purpose of determining whether new and material evidence has 
been submitted, without regard to other evidence of record.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the evidence 
received since the last prior denial of service connection 
for an acquired psychiatric disorder was not previously 
submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.  As such, new and 
material evidence has been received pursuant to 38 C.F.R. 
§ 3.156(a).

Adjudication of the veteran's claim does not end with the 
finding that new and material evidence has been received.  
The Board must now address the merits of the underlying 
service connection claim.  

The Board wishes to reiterate the fact that the RO previously 
determined that new and material evidence had been received, 
and has addressed the merits of the underlying service 
connection claim.  Nevertheless, pursuant to the holdings of 
Barnett, supra, and Jackson, supra, the Board must still find 
new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  Inasmuch as the RO has already addressed the merits 
of the service connection claim, the veteran is not 
prejudiced by the Board also addressing the merits of this 
case.  See Bernard, supra.

Initially, the Board notes that VA offered the veteran an 
opportunity to have a VA examination to obtain a medical 
opinion regarding his claim.  He was initially scheduled for 
such an examination in January 2007, but failed to appear.  
An April 2007 Report of Contact reflects he stated he had 
been unable to attend the previously scheduled examination 
due to a death in the family, and asked that it be 
rescheduled.  However, he failed to appear for that 
examination.  A subsequent July 2007 Report of Contact 
reflects the veteran stated he had been unable to appear for 
the examination scheduled in "February or March," and again 
indicated his willingness to report for another examination.  
Therefore, a third VA examination was scheduled for October 
2007, and the veteran failed to appear for the VA 
examination.  No good cause has been shown for his failure to 
appear for this examination.  Moreover, the record before the 
Board reflects that correspondence was sent to the veteran's 
address of record notifying him of the date and time of these 
VA examinations.  

Individuals for whom VA examinations have been authorized and 
scheduled are required to report for such examinations.  38 
C.F.R. §§ 3.326, 3.327(a).  When a veteran fails without good 
cause to report for a VA examination requested by VA in 
conjunction with a claim, VA is not obliged to attempt to 
provide another.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. § 
3.655(a).  When a claimant fails to report for an examination 
scheduled in conjunction with a reopened claim for a benefit 
that was previously disallowed, as is this case, the claim 
shall be denied.  See 38 C.F.R. § 3.655(b).  The veteran was 
notified in a letter dated in July 2007 that he would be 
scheduled for a VA examination at the nearest VA medical 
facility.  He was advised that the examination was very 
important and without it, the RO might have to deny his 
claim.  He was also advised that if he couldn't report for 
the examination as scheduled, he should contact the medical 
facility and arrange a more convenient place or time.  
Nevertheless, he did not report for the examination scheduled 
to be held in October 2007, nor did he notify the medical 
facility about rescheduling it.  Therefore, this claim must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).

The Board further finds that the evidence of record does not 
otherwise support a grant of service connection for an 
acquired psychiatric disorder.  See Holbrook v. Brown, 8 Vet. 
App. 91 (1995).

As noted above, the veteran's service records do not show he 
was actually diagnosed with an acquired psychiatric disorder 
while on active duty.  Further, while he has indicated 
treatment for psychiatric problems for many years, no 
competent medical evidence is of record which diagnoses an 
acquired psychiatric disorder until at least 2001, 
approximately 27 years since his period of active service.  
The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  In addition, no competent 
medical opinion is of record which relates the current 
acquired psychiatric disorder to active service.  Therefore, 
the preponderance of the evidence currently of record is 
against the veteran's service connection claim, and it would 
be denied on that basis.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, the claim is reopened.  To this extent 
only, the benefit sought on appeal is allowed.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


